Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 13-14 and 20 have been canceled.  Claims 1-12, 15-19 and 21-25 are pending.

Claim Interpretation
	Claim 1 describes a cryogenic vessel as having an inner container, an outer container, an intermediate space and having at least one fluid distribution container.  The fluid distribution container (FDC), inner container (IC) and outer container (OC) are not  separate containers.  Rather, the FDC is a compartment attached to the exterior surface of the IC as shown, for example in Fig. 3a of the present invention.  This forms an inner shell having two compartments formed from the IC and FDC and an outer shell formed from the OC which encloses the IC and FDC entirely.  The IC, FDC and OC are separate components connected to each other.  The claim language is given a broadest reasonable interpretation when read in light of the specification (disclosure).  The disclosure includes the drawings, abstract, specification and claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10, 11, 15-19, 21 and 23-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann et al. (US 2871669) (Mann) in view of Ohtsuka et al. (US 2016/0068235) (Ohtsuka).
Mann discloses a storage unit for liquefied gas comprising: an inner container (IC) (12) having a side wall, a first end wall (30) and a second end wall (31), where in the walls of the IC define an internal space for the storage of fluid, an outer container (OC) (13), an intermediate space (space between 12 and 13), which can be evacuated, between the IC and the OC, and a fluid distribution container (FDC) (either 16 or 17), said FDC having an internal volume that, proceeding from the first end wall or the second end wall of the inner container, extends into the intermediate space, wherein the FDC is arranged at least partially within the intermediate space and is fluidically connected (by coolant piping and at extension 14) to the IC by a fluid connection through which fluid in the internal space of the IC can flow into the FDC and fluid in the FDC can flow into the internal space of the IC, wherein the internal volume of the FDC is delimited by a further wall (FW) [in claim 24, the term container wall refers to the same further wall of the FDC] of the FDC which extends from the first end wall or the second end wall and which has a plurality of openings (openings for pipes 18, 19, 20, 21, 22, 23, 27) that are each configured for the connection of a line or are each connected to such a line (pipes 18, 19, 20, 21, 22, 23 and 27), and the FW has a convex section.  Mann fails to disclose a wall thickness (WT) of the FW at at least one point is less than 90% of a wall thickness (WT) of the IC and more than 10% of the WT of the IC.
Ohtsuka teaches an independent tank for liquefied natural gas (LNG) (see paragraph [0001], line 5) and a method of manufacturing, the tank includes a cylindrical portion 2 having a thickness of 50 mm and an end plate 3 having a thickness of 25 mm (see Fig. 1, paragraph [0043], lines 3-5 and paragraph [0057], lines 3-5).  The thickness value of the end plate is 50% of a wall thickness of the cylindrical portion (that is, less than 60% of the wall thickness of the cylindrical portion and more than 10% of the wall thickness of the cylindrical portion).  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the WT of the FW [container wall of claim 24] of the FDC of Mann at at least one point to be: (1) less than 90% of a WT of the IC (limitation of claim 1), (2) less than 60% of a WT of the IC (limitation of claim 21), (3) more than 10% of said WT of the IC (limitation of claims 1 and 21), (4) less than 90% of a WT of the end wall of the IC (limitation of claim 24) and (5) more than 10% of said WT of the end wall of the IC (limitation of claim 24) for the specific advantage of reducing local bending stress in the vicinity of a curvature change as taught by Ohtsuka in paragraph [0009].
	Re claim 2, a center point of one or more of the plurality of openings is arranged at a position deviating from a position of an apex of the convex section.
	Re claim 3, a center point of one or more of the plurality of openings is arranged between two planes intersecting the further wall in the convex section thereof and perpendicular to an axis through an apex of the convex section or is arranged on a line which is an intersecting line between a 2LINDE-1019sectional plane and the further wall, the sectional plane being perpendicular to an axis through the apex and intersecting the further wall in the convex section.  
Applicant should consider the breadth of this limitation.  The entire exterior surface of The FDC of Mann is convex and the apex (S) of the convex section could therefore be anywhere on the external surface of the FDC of Mann and perpendicular to the axis through the apex (S) is any axis, a normal axis, axes not normal, or any other axis through the apex.  Therefore, the limitation is met by the infinite number of parallel planes (which are perpendicular to literally any axis that extends through any point on the external surface of the FDC) just so that the parallel planes straddle one or more openings of the FW of the FDC.  For instance, two parallel vertical planes perpendicular to the page  as shown in Fig. 1 which straddle an opening in the FW of the FDC of Mann as oriented in Fig. 1 of Mann.
	Re claim 5, the weld is not disclosed by Mann.  Ohtsuka teaches a weld 5 as shown in Fig. 1.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to add the weld as taught by Ohtsuka to securely and properly connect two tank sections (FDC to inner container) at the joint connecting the FDC to the inner container to provide a strong, gas-tight connection.
	Re claim 6, the FDC is completely arranged in the intermediate space, which intermediate space can be evacuated.
	Re claims 7 and 17, the convex section appears hemispherical and appears dome-shaped and has a dished shape.
	Re claim 8, the FDC is connected to the inner container at the convex section.
	Re claim 15, the method of making or method for producing is inherent from the structure of Mann.
	Re claim 23, cylindrical wall extension 14 as shown in Fig. 1 forms a fluid communication opening between the inner container and the fluid distribution container and the diameter of the fluid communication opening corresponds to the diameter of the fluid distribution container at the point of connection.  The wall extension 14 forms an external space (external to interior 40 but still internal to the shell 12), the external space is open at its side with an internal fluid communication opening with an internal diameter (ID).  This ID corresponds to the outer diameter (OD) of the coolant tanks 16, 17 (FDC) where the appropriate connection (like a weld) is formed.

Claims 9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Ohtsuka as applied to claims 8 and 1 above, and further in view of Kaneko et al. (US 2013/0087567).
	The combination discloses the invention except for a greater thickness of the connection region of the further wall than in another region.  As shown in Fig. 1A and as discussed in paragraph [0025] of Kaneko, Kaneko teaches that the dome hoop portion is formed to have a thickness gradually decreasing in a predetermined axial direction towards the end.  Kaneko teaches a greater thickness of the connection region of the end wall than in another region.  It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the wall thickness to be a greater thickness of the connection region of the further wall than in another region to enable an easy formation of a hoop layer as discussed in paragraph [0025] of Kaneko.

	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mann in view of Ohtsuka as applied to claim 1 above, and further in view of Komiya et al. (US 2016/0137056) (Komiya).
	The combination doesn’t specify a stored pressure rating. Komiya discloses a high pressure tank for compressed natural gas at pressures from 35-70 MPa well above and capable of storing pressures of 40 bar (4 MPa). It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to modify the construction to store fluid at a pressure of up to 40 bar to provide (1) a higher quantity of stored product as the higher pressure would increase the amount of product for a given volume and (2) a higher pressure which allows the gas to be properly distributed to distribute gas a further distance within a pipeline and at higher pressure when system requirements require high pressure (high pressure components or high flow components or high volume components).

Response to Arguments
Applicant's arguments filed 28 March 2022 have been fully considered but they are not persuasive.
Applicant states that rejection is incorrect in asserting that coolant tanks 16, 17 (FDC) of Mann are fluidically connected to the IC 12.  Applicant also fully recognizes that fluid (coolant) in the manifold tubes 33, 34 located inside of coolant tanks 16, 17 (FDC) are connected to straight pipes 37 which pass through the coolant space 40 which is within the IC 12 and that the open pipes or inlet/outlet pipes 35, 36 open into and are in fluid communication with the coolant tanks 16, 17 (FDC).  The Office believes that applicant is under the misconception or has misinterpretation the claim language of claim 1, lines 10-13, and that applicant believes that the entire interior volume of the IC must be in fluid communication with the entire interior volume of the FDC.  Applicant is incorrect.  No such implied limitation is being read into claim 1 when the claim is broadly and reasonable interpreted in light of the specification.  The mere presence of pipe 37 extending into the IC and allowing fluid (coolant) to pass through the internal space (volume) of the IC and connect to pipes 33, 34, 35, 36 within the internal space (volume) of the FDC is all that is necessary to meet the claim 1 limitation for fluid communication.
In addition, the extension 14 of the IC 12 of Mann is fluidly connected to its respective coolant tank 16, 17 (FDC) of Mann.
	Ohtsuka, Komiya and Kaneko don’t mention the word “cryogenic.”  All references are directed to gaseous fuel containers and are analogous art because they all fall within the same field of endeavor.
	In Ohtsuka, the two connected tank parts are the same tank.  There is no difference in Mann, the three parts of the inner container 12, FDC 16 and FDC 17 are the same tank and these three parts are not separate as stated by applicant in lines 1 and 2 of page 10 of remarks submitted on 18 May 2022.  The three parts are connected. Otherwise, the liquid oxygen or gaseous oxygen of Mann would leak from the tanks 16, 17 at the wall extension 14 connection into the interstitial space that surrounds the tanks 12, 16 and 17.
 	Regarding claim 23, applicant finds that the wall extension 14 of tank 12 is not a fluid connection to the coolant tanks 16, 17 in last paragraph of page 10 of remarks submitted on 18 May 2022.  Again, such suggestion would lead to gas or liquid oxygen leaking into the interstitial space that surrounds the tanks 12, 16 and 17.  Applicant is incorrect.  The IC 12 at the wall extension 14 is in fluid communication with the respective coolant tanks 16, 17 (FDC).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc/STEPHEN J CASTELLANO/     Primary Examiner, Art Unit 3733